Citation Nr: 1312305	
Decision Date: 04/15/13    Archive Date: 05/02/13

DOCKET NO.  09-45 068	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUE

Entitlement to an effective date prior to November 30, 2006, for a 100 percent rating for service-connected residuals of total thyroidectomy, status post carcinoma, to include on the basis of clear and unmistakable error in an April 2007 rating decision.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

S.J. Janec, Counsel


INTRODUCTION

The Veteran had active military service from September 1991 to September 1995.

This matter comes before the Board of Veterans' Appeals (Board) from a March 2009 rating decision of the Manchester, New Hampshire, Regional Office (RO) of the Department of Veterans Affairs (VA) that denied an effective date prior to November 30, 2006, for the grant of a 100 percent rating for service-connected residuals of total thyroidectomy, status post multicentric papillary carcinoma, to include on the basis of clear and unmistakable error in an April 2007 rating decision; and granted service connection for depression secondary to the service-connected residuals of total thyroidectomy, status post multicentric papillary carcinoma and assigned a 30 percent rating effective September 8, 2008.  The Veteran filed a notice of disagreement with those decisions and he was provided with statements of the case in November 2009 and July 2010.  In a July 2010 rating decision, the RO granted a 70 percent rating for depression secondary to the service-connected residuals of total thyroidectomy, status post multicentric papillary carcinoma, effective September 8, 2008.  In a statement that same month, the Veteran indicated that he was satisfied with the 70 percent rating assigned for that disability.  Therefore, that issue is no longer in appellate status and will not be addressed herein.  

The Veteran presented testimony at a personal hearing before a Decision Review Officer at the RO in October 2009 and at a videoconference hearing before the undersigned Veterans Law Judge in August 2012.  Transcripts of the proceedings are included in the claims file.  In conjunction with the August 2012 hearing, the Veteran submitted additional evidence with a waiver of RO review.  38 C.F.R. § 20.1304 (2012).  

FINDINGS OF FACT

1.  An unappealed April 21, 2007 rating decision granted a 100 percent rating for residuals of total thyroidectomy, status post multicentric papillary carcinoma, effective November 30, 2006.  

2.  The record does not establish that the correct pertinent facts, as they were known on April 21, 2007, were not before the RO, or that the RO incorrectly applied statutory or regulatory provisions extant at that time, such that the outcome of the claim would have been manifestly different but for the error.  


CONCLUSION OF LAW

The final April 21, 2007 rating decision that granted a 100 percent rating for residuals of total thyroidectomy, status post multicentric papillary carcinoma, effective November 30, 2006, does not contain clear and unmistakable error.  38 U.S.C.A. §§ 5109A, 5110, 7104, 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.105(a), 3.160(d), 20.302, 20.1103 (2012).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify claimants and assist them in developing evidence to substantiate claims.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. § 3.159 (2012).  However, the provisions requiring notice and development do not apply to clear and unmistakable error claims, irrespective of whether the decision in question was issued by the RO or the Board.  Parker v. Principi, 15 Vet. App. 407 (2002); Livesay v. Principi, 15 Vet. App. 165 (2001).

In September 2008, the Veteran submitted a claim for entitlement to an earlier effective date for the grant of a 100 percent rating for residuals of total thyroidectomy, status post multicentric papillary carcinoma.  After a rating decision that grants a benefit and assigns an effective date for the award is final, an earlier effective date may be established only by a request for revision of that final decision based on clear and unmistakable error in the decision.  Free-standing earlier effective date claims are impermissible because those claims vitiate decision finality.  Rudd v. Nicholson, 20 Vet. App. at 299 (2006).  Accordingly, because the April 2007 rating decision that granted a 100 percent rating for residuals of total thyroidectomy, status post multicentric papillary carcinoma, effective November 30, 2006, is final, the Veteran's freestanding claim for entitlement to an earlier effective date must be denied.

The Veteran and his representative have also asserted that there was clear and unmistakable error in the final rating decision dated in April 2007.  Essentially, they contend that the April 2007 RO decision should have assigned an earlier effective date for the 100 percent rating for the service-connected residuals of total thyroidectomy, status post multicentric papillary carcinoma, because the Veteran's cancer remained active from September 30, 1996, through November 29, 2006.  

Legal authority provides that, where clear and unmistakable error (CUE) is found in a prior rating decision, the prior decision will be reversed or revised, and, for the purposes of authorizing benefits, the rating or other adjudicative decision which constitutes a reversal or revision of the prior decision on the grounds of CUE has the same effect as if the decision had been made on the date of the prior decision.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.105(a) (2012).  

There is a three-pronged test to determine whether CUE was present in a prior determination.  The criteria are:  (1) either the correct facts, as they were known at the time, were not before the adjudicator (i.e., there must be more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at the time were incorrectly applied; (2) the error must be undebatable and of the sort which, had it not been made, would have manifestly changed the outcome at the time it was made; and (3) a determination that there was clear and unmistakable error must be based on the record and law that existed at the time of the prior adjudication in question.  Russell v. Principi, 3 Vet. App. 310 (1992).  

CUE is a very specific and rare kind of error.  It is the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  If a claimant wishes to reasonably raise CUE there must be some degree of specificity as to what the alleged error is and, unless it is the kind of error that, if true, would be CUE on its face, persuasive reasons must be given as to why the result would have been manifestly different but for the alleged error.  There is a presumption of validity to final decisions, and where final decisions are collaterally attacked, and a CUE claim is undoubtedly a collateral attack, the presumption is even stronger.  Fugo v. Brown, 6 Vet. App. 40 (1993); Grover v. West, 12 Vet. App. 109 (1999); Daniels v. Gober, 10 Vet. App. 474 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); Damrel v. Brown, 6 Vet. App. 242 (1994); Bustos v. West, 179 F.3d 1378 (Fed. Cir. 1999).

A claim of CUE merely on the basis that the previous adjudication at issue improperly weighed and evaluated the evidence does not satisfy the stringent legal requirements for CUE.  Fugo v. Brown, 6 Vet. App. 40 (1993).  Additionally, VA's failure to comply with the duty to assist cannot constitute clear and unmistakable error.  Caffrey v. Brown, 6 Vet. App. 377 (1994).

The law and regulations in effect at the time of the April 2007 rating decision provided that the effective date for the grant of service connection for disability compensation will be the day following separation from active service or the date entitlement arose, if the claim is received within one year after separation from service.  For an increase in disability compensation, the effective date will be the earliest date as of which it is factually ascertainable that an increase in disability had occurred if claim is received within one year from that date.  Otherwise, the effective date is the date of receipt of claim.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400(o)(2) (2012).  

The Veteran's thyroid cancer residuals are rated under 38 C.F.R. § 4.119, Diagnostic Code 7914, which provides that a malignant neoplasm of the endocrine system will be rated 100 percent.  The 100 percent rating shall continue beyond the cessation of any surgical, X-ray, antineoplastic chemotherapy, or other therapeutic procedure.  Six months after discontinuance of such treatment, the appropriate disability rating shall be determined by mandatory VA examination.  Any change in evaluation based upon that or any subsequent examination shall be subject to the provisions of 38 C.F.R. § 3.105(e).  If there has been no local recurrence or metastasis, the disability should be rated on residuals.  

Historically, the Veteran was awarded service connection for residuals of a total thyroidectomy, status post multicentric papillary carcinoma, in a January 1996 rating decision.  A 100 percent rating was assigned from September 23, 1995, and a 10 percent rating was assigned from October 1, 1996.  The 10 percent rating was confirmed in an October 1996 rating decision after the Veteran failed to report to a VA examination.  Upon VA examination in November 1996, no active disease was reported.  A December 1996 rating decision confirmed the 10 percent rating.  The Veteran did not file a notice of disagreement with the October 1996 or December 1996 rating decisions, or any other communication that could be construed as a notice of disagreement with the rating assigned.  Additionally, he did not submit any additional evidence pertaining to the matter within one year of notice of those determinations.  Consequently, the October 1996 and December 1996 rating decisions are final.  A rating decision becomes final and is not subject to revision on the same factual basis unless a notice of disagreement and substantive appeal are filed within applicable time limits.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.302 (2012).

The Veteran filed a claim for an increased rating that was received in May 2005.  Upon VA examination in November 2005, it was found that the Veteran's thyroid cancer remained in remission.  A November 2005 rating decision assigned a 30 percent rating for his residuals, effective May 10, 2005.  He was notified of that decision in a letter dated November 28, 2005.  Additional evidence was submitted.  In a March 2006 rating decision, the 30 percent rating was again confirmed and continued.  In a statement received on November 30, 2006, and dated November 28, 2006, the Veteran's doctor, P.C.T., M.D., reported that the Veteran's thyroid cancer had recurred.  Upon VA examination in April 2007, the diagnosis was recurrence of thyroid cancer.  An April 2007 rating decision assigned a 100 percent rating for service-connected residuals of total thyroidectomy, status post multicentric papillary carcinoma, effective November 30, 2006.  The Veteran was informed of that decision in a cover letter dated April 23, 2007.  

The Veteran did not file a notice of disagreement with the April 2007 rating decision or any other communication that could be construed as a notice of disagreement with the effective date assigned for the 100 percent rating within one year of the date of the cover letter.  Additionally, he did not submit any additional evidence pertaining to the matter of the assignment of an effective date within one year of the issuance of the cover letter.  Two subsequent rating decisions, dated in February 2008 and July 2008 continued the 100 percent rating for the disability after VA examinations confirmed that the disease remained active.  38 C.F.R. § 3.156(b) (2012); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); Buie v. Shinseki, 24 Vet. App. 242 (2010) (38 C.F.R. § 3.156(b) requires that VA evaluate submissions received during the year following notice of a rating decision to determine whether they contain new and material evidence, and if the new submission may support a new claim).  However, the additional evidence associated with the file in conjunction with those ratings did not show that the Veteran's thyroid cancer had recurred earlier than November 2006.  Consequently, the Board concludes that the April 2007 rating decision became final as of April 23, 2008.  A rating decision becomes final and is not subject to revision on the same factual basis unless a notice of disagreement and substantive appeal are filed within the applicable time limit.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.302 (2012).  

The Veteran asserts that there was CUE in the April 21, 2007, rating decision that granted the 100 percent rating effective from November 30, 2006, because his disease remained active during the period from September 1996 through November 2006 because the RO failed to consider, or misapplied, the relevant law and regulations pertaining to rating thyroid cancer residuals.  Therefore, he claims that a 100 percent rating was warranted throughout that time period. 

However, based on a review of the record and rating decision, the Board finds the RO correctly applied the relevant laws and regulations in existence at the time of the April 2007 decision and that it has not been shown that any failure on the part of the RO to apply any relevant regulations would result in a manifestly changed outcome.  In the April 2007 rating decision, the RO considered newly submitted evidence that documented that the Veteran's thyroid cancer had recurred.  In, a letter dated November 28, 2006, and received by VA on November 30, 2006, P.C.T., M.D., related that the Veteran's disease had recurred.  Private medical reports show that he underwent additional surgery in January 2007.  Since the medical evidence showed that the Veteran's cancer had recurred in November 2006, the Veteran's disability rating was increased to 100 percent effective the date of his claim, November 30, 2006, in accordance with 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  The letter from P.C.T., M.D., was dated on November 28, 2006 and was received within one year of the Veteran's claim (November 30, 2006).  Therefore, 38 C.F.R. § 3.400(o)(2) was applicable such that November 28, 2006 could have been assigned as the effective date of the award.  However, the Board concludes that deficiency does not amount to clear and unmistakable error because it does not manifestly change the outcome.  Essentially, an award of benefits begins on the first day of the month after the benefit was granted.  Therefore, the Veteran's entitlement to the 100 percent rate of pay for compensation benefits began on December 1,2006.  An effective date of November 28, 2006 instead of November 30, 2006 would make no appreciable difference in the Veteran's award and does not manifestly change the outcome such that CUE may be found.  The same reasoning applies to the laboratory reports dated November 17, 2006.  There are no earlier documents in the file dated between the notice of the April 2007 RO rating decision and the Veteran's November 2006 claim showing that the Veteran's cancer had recurred that may be construed as an informal claim for the purpose of assigning an effective date for the grant of a 100 percent rating for the disability prior to November 2006.

In support of his claim, the Veteran submitted a statement dated in April 2009 from P.C.T., M.D., who reported that the Veteran also had a recurrence of his cancer in 1997 and that he did not understand the nature of recurrences.  However, that document was clearly not part of the record at the time of the April 2007 rating decision.  It was created after April 2007.  Any determination of CUE must be based on the record and law that existed at the time of the prior adjudication in question.  Since that document was not part of the record, it may not be used to award an earlier effective date retroactively on the basis of CUE.  

Consequently, the Board finds that the RO's April 2007 rating decision is supported by the evidence then of record, and its conclusions do not amount to legal error.  To the extent that the Veteran and his representative may disagree with how the facts were weighed or evaluated by the RO in reaching the April 2007 decision, or that any error resulted from a failure in the duty to assist, such as by obtaining additional laboratory tests, the Board notes that disagreement or failure alone is insufficient to constitute CUE.  Russell v. Principi, 3 Vet. App. 310 (1992); Fugo v. Brown, 6 Vet. App. 40 (1993); Caffrey v. Brown, 6 Vet. App. 377 (1994).   

The Board finds that the April 21, 2007 rating decision was reasonably supported by the evidence of record, correctly applied prevailing legal authority, and was not undebatably erroneous.  Furthermore, the RO, in April 2007, had before it the correct facts as they were known at the time, and the RO's conclusion does not amount to legal error.  Therefore, the Veteran's claim that there was clear and unmistakable error in the April 21, 2007, rating decision that granted a 100 percent rating for residuals of a total thyroidectomy, status post multicentric papillary carcinoma, effective November 30, 2006, must be denied, and an earlier effective date is not warranted.  


ORDER

An effective date prior to November 30, 2006, for the grant of a 100 percent rating for service-connected residuals of total thyroidectomy, status post multicentric papillary carcinoma, to include on the basis of clear and unmistakable error in an April 2007 rating decision, is denied.  



____________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


